___________

                                   No. 95-3710
                                   ___________

Linda Stevens,                         *
                                       *
             Appellant,                *   Appeal from the United States
                                       *   District Court for the
     v.                                *   Eastern District of Missouri.
                                       *
St. Louis University Medical           *
Center,                                *
                                       *
             Appellee.


                                   ___________

                    Submitted:     April 9, 1996

                          Filed:   October 3, 1996
                                   ___________

Before MAGILL, Circuit Judge, HENLEY, Senior Circuit Judge, and LOKEN,
     Circuit Judge.

                                   ___________

HENLEY, Senior Circuit Judge.


     Linda Stevens filed this civil action against her former employer,
the St. Louis University Medical Center, alleging sex discrimination and
retaliatory discharge in violation of Title VII, 42 U.S.C. § 2000e et seq.,
the Equal Pay Act, 29 U.S.C. § 206(d) and § 215(a)(3), and the Missouri
Human Rights Act, R.S.Mo. §    213.010 et seq.     The district court1 granted
summary judgment for the Medical Center and Stevens appeals.       We affirm.


BACKGROUND
     Appellant Stevens worked for the St. Louis University Medical Center
for eighteen and one-half years as a nurse in various




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
positions.      Her last position before being fired in November 1990 was as
director of the pacemaker lab in the cardiology department.                       Ms. Stevens
says that she learned that a male nurse in a similar position was paid more
and so she requested a raise.           This request was denied.


      On September 5, 1990, Ms. Stevens filed an EEOC charge contending
that she was being paid less for comparable work as a result of illegal sex
discrimination.     On November 26, 1990, Ms. Stevens was fired.                   Believing
that she was fired as a result of the filing of the charge with the EEOC,
Ms. Stevens then filed, in December 1990, another EEOC charge alleging
retaliatory termination.        In January 1991, Ms. Stevens filed this lawsuit.


      The district court granted summary judgment for the defendant Medical
Center on the sex discrimination claims in 1993 and on the retaliatory
termination claim in 1994.            On this appeal, Stevens challenges only the
judgment on the retaliatory termination claim.


      The district court based its judgment on two alternative grounds.
First, the court held that Ms. Stevens had failed to establish a prima
facie case of retaliatory termination.             In particular, the court concluded
that Ms. Stevens had failed to prove that there was any causal connection
between   her    filing    of   the    sex   discrimination        charge   and    her   later
dismissal.   Alternatively, the court held that even if a prima facie case
was   established,        the   Medical      Center    had    come      forward      with   a
nondiscriminatory reason for the dismissal, which Stevens failed to rebut
with evidence that the nondiscriminatory reason was merely a pretext for
sex discrimination.


STANDARD OF REVIEW
      We review a grant of summary judgment and under the same standard
which governed the district court's decision.             Lenhardt v. Basic Inst. of
Technology, 55 F.3d 377, 379 (8th Cir. 1995).                The




                                             -2-
question is whether the record, when viewed in the light most favorable to
the non-moving party, shows that there is no genuine issue of material fact
and that the moving party is entitled to judgment as a matter of law.          Fed.
R. Civ. P. 56(c); Maitland v. University of Minnesota, 43 F.3d 357, 360
(8th Cir. 1994).       Ms. Stevens contends here that she raised sufficient
factual issues to defeat summary judgment and take the claim of retaliatory
termination to trial.


LEGAL FRAMEWORK
     The legal framework applicable to sex discrimination claims under
Title VII is the familiar three-stage, burden-shifting test as set forth
by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973), and applied in countless later cases.2 See, e.g., St. Mary's Honor
Center v. Hicks, 509 U.S. 502 (1993); Kobrin v. University of Minnesota,
34 F.3d 698 (8th Cir. 1994); Jones v. Frank, 973 F.2d 673 (8th Cir. 1992).



     (1) Prima Facie Case.         The plaintiff has the initial burden to
establish a prima facie case of discrimination, i.e., she must introduce
probative evidence that (a) she participated in protected activity, (b) an
adverse employment action was taken against her, and (c) there was a causal
connection   between    the   adverse   employment   action   and   the   protected
activity.    See Kobrin, 34 F.3d at 704.


     (2) Nondiscriminatory Reason for Employment Action.            Second, if the
plaintiff establishes a prima facie case, the employer must rebut the prima
facie case by showing a nondiscriminatory reason




     2
     Ms. Stevens cited in her complaint the Equal Pay Act and the
Missouri Human Rights Act as well as Title VII.      However, the
parties have briefed the case solely on the basis of Title VII
legal standards. Accordingly, we will assume (without deciding)
that no significant differences exist among these statutes as
applicable here and will confine our discussion to Title VII and
related case law.

                                        -3-
for the adverse employment action.              See White v. McDonnell Douglas, 985
F.2d 434, 435 (8th Cir. 1993).


        (3)   Pretext.          Third,     if    the     employer     advances     such    a
nondiscriminatory reason, the plaintiff must show that the proffered
nondiscriminatory reason for the adverse employment action was really just
a pretext for sex discrimination.               See Brousard-Norcross v. Augustana
College, 935 F.2d 974, 975 (8th            Cir. 1991).         At all times the burden of
proving intentional sex discrimination remains with the plaintiff.                   Texas
Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981).


PRIMA FACIE CASE
        There is no doubt that Ms. Stevens established the first two elements
of a prima facie case of sex discrimination: (1) she engaged in protected
activity, the filing of the EEOC charge, and               (2) she suffered an adverse
employment action, her firing.           The district court concluded, however, that
Ms. Stevens had not satisfied the third required element of a prima facie
case, i.e., she had not established a causal connection between the
protected activity and the adverse employment action.


        To establish the causal connection, Ms. Stevens relies primarily on
the inference to be drawn from the timing of her dismissal.                She points out
that she worked at the hospital for eighteen and one-half years, but wasn't
fired    until   less    than    three     months      after    she   complained   of     sex
discrimination.     Ms. Stevens cites to cases where courts have found
sufficient evidence to make out a prima facie case and where the facts
showed a timespan between the protected activity and dismissal was from a
few days to more than a year.            See, e.g., O'Bryan v. KTIV Television, 64
F.3d 1188, 1193 (8th Cir. 1995); Davis v. Fleming Companies, 55 F.3d 1369,
1372-74 (8th Cir. 1995).


        On the other hand, the Medical Center cites a number of cases




                                            -4-
for the proposition that temporal connection between protected activity and
discharge   is   not   alone   enough   to   establish   a   submissible   claim   of
retaliatory discharge.    See, e.g., Nelson v. J.C. Penney Co., 75 F.3d 343,
346-47 (8th Cir. 1996); Caudill v. Farmland Industries, 919 F.2d 83, 86-87
(8th Cir. 1990).


      We understand Ms. Stevens' concern about the appearance that her
dismissal, after so long an employment with the Medical Center, may have
been triggered by her claim of sex discrimination.           Nevertheless, we do not
believe it is necessary on these facts to attempt any further clarification
of our case law on whether a temporal connection alone will ever suffice
to   establish proof of causation.            Instead, we will assume (without
deciding) that Ms. Stevens has established a prima facie case and proceed
to consider the evidence on the other stages of the McDonnell test.


NONDISCRIMINATORY REASONS FOR EMPLOYMENT ACTION
      The Medical Center put forward two principal reasons for dismissing
Stevens, both of which it says are wholly unrelated to her filing of the
claim for sex discrimination.


      First, the Medical Center introduced evidence of an accident which
occurred in June 1990 in the cardiology operating room.                 Ms. Stevens
allegedly plugged in the cord to a heart fibrillator prematurely sending
electrical current to a patient's heart.        The problem was corrected and the
operation continued.     Ten days after the incident, Ms. Stevens was issued
a corrective counseling report relating to her performance in connection
with the accident.      Ms. Stevens contends that the error, if any, was at
least partly the fault of the doctor who placed the fibrillator on the
patient's heart prematurely.


      Second, the Medical Center introduced evidence of an incident on
November 15, 1990, in which Ms. Stevens allegedly threatened another
employee with a bread knife at a staff meeting.          Ms.




                                        -5-
Stevens contends that she merely cut a sandwich during a staff luncheon and
made no threat at all.


       Although Ms. Stevens had a different recollection of both of these
events and does not believe that she was at fault in either, her challenges
to the Medical Center's evidence go only to the weight to be given the
evidence.    We agree with the district court that on these facts the Medical
Center did carry its burden of putting forward evidence that it had a
nondiscriminatory reason to terminate Ms. Stevens based on misconduct or
job performance.


PRETEXT
       The Medical Center having put forward evidence of            nondiscriminatory
reasons for its action, the burden shifts back to Ms. Stevens to show that
the proffered nondiscriminatory reasons were a mere pretext for sex
discrimination.        It is at this stage that we believe Ms. Stevens' case
fails.


       Ms.   Stevens    did   introduce   evidence,     primarily   through   her   own
affidavit, that the two incidents did not occur as the Medical Center had
described.    In addition, Ms. Stevens clearly doesn't believe that the two
incidents -- either alone or together -- would have warranted her dismissal
absent her filing of the sex discrimination charge with the EEOC.


       However, Ms. Stevens has introduced no additional probative evidence
that   her   dismissal    was   based   on   unlawful   discrimination    beyond    her
assertion that the timing of her termination raises the inference of
retaliation.     Even assuming that a mere temporal connection between the
filing of an EEOC charge and firing could alone establish a prima facie
case of discrimination, we do not believe that the inference to be drawn
from the temporal connection is alone enough to prove pretext and satisfy
the third stage of the McDonnell test.




                                          -6-
     Ms. Stevens has failed to carry her burden of proving pretext
because she has put forward no evidence to prove that her termination was
based on her filing of the charge of sex discrimination.       She has no
documentary evidence suggesting retaliation nor any proffer of testimony
that would prove retaliation.    In the end, Ms. Stevens has only the bare
fact that she was fired and this alone is not enough to preclude summary
judgment.    Cf. Broussard-Norcross, 935 F.2d at 976-78.


     For the reasons stated herein, the judgment of the district court is
affirmed.3


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




        3
        The appellee's motion to strike items from appellant's
appendix is hereby denied as moot.

                                    -7-